Exhibit 10.2

 

LOGO [g42723logoclifford.jpg]    LOGO [g42723imgex10_2.jpg]

CONFORMED COPY

DATED 27 JUNE 2007

WYNN RESORTS (MACAU) S.A.

as Company

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

as Revolving Credit Facility Agent

and

CERTAIN FINANCIAL INSTITUTIONS

as Revolving Credit Facility Lenders

 

--------------------------------------------------------------------------------

REVOLVING CREDIT FACILITY AGREEMENT

SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page 1.    DEFINITIONS AND INTERPRETATION    1 2.    AMENDMENT    1 3.   
CONTINUITY AND FURTHER ASSURANCE    2 4.    MISCELLANEOUS    2 5.    GOVERNING
LAW    2 SIGNATURES    3 SCHEDULE    Amended Revolving Credit Facility Agreement
   24



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 27th June 2007 and made between:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH (the “Revolving Credit Facility Agent”);
and

 

(3) THE FINANCIAL INSTITUTIONS named on the signing pages as Revolving Credit
Facility Lenders.

RECITALS:

 

(A) The Company proposes to further expand the Projects.

 

(B) The Secured Parties have agreed to amend certain Senior Finance Documents
and enter into additional Senior Finance Documents and the Lenders have agreed
to increase the total size of the Facilities originally provided thereunder in
connection with the Diamond Expansion and for the general corporate purposes of
the Group (including investment in Excluded Subsidiaries, Excluded Projects or
Resort Management Agreements).

 

(C) It has been agreed to amend the Revolving Credit Facility Agreement as set
out below.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Incorporation of defined terms

 

  (a) Unless a contrary indication appears, a term defined in or by reference in
the Schedule has the same meaning in this Agreement.

 

  (b) The principles of construction and rules of interpretation set out or
referred to in the Schedule shall have effect as if set out in this Agreement.

 

1.2 Clauses

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause or a Schedule to this
Agreement.

 

2. AMENDMENT

With effect from the Effective Date, the Revolving Credit Facility Agreement
shall be amended so that it shall be read and construed for all purposes as set
out in the Schedule (Amended Revolving Credit Facility Agreement).

 

-1-



--------------------------------------------------------------------------------

3. CONTINUITY AND FURTHER ASSURANCE

 

3.1 Continuing obligations

The provisions of the Revolving Credit Facility Agreement shall, save as amended
by this Agreement, continue in full force and effect.

 

3.2 Further assurance

The Company shall, upon the written request of the Revolving Credit Facility
Agent and at its own expense, do all such acts and things reasonably necessary
to give effect to the amendments effected or to be effected pursuant to this
Agreement.

 

4. MISCELLANEOUS

 

4.1 Incorporation of terms

The provisions of clause 1.3 (Third Party Rights), clause 1.4 (Non-recourse
Liability) and clause 17 (Jurisdiction) of the Schedule shall be incorporated
into this Agreement as if set out in full in this Agreement and as if references
in those clauses to “Agreement” are references to this Agreement and
cross-references to specified clauses thereof are references to the equivalent
clauses set out or incorporated herein.

 

4.2 Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

5. GOVERNING LAW

This Agreement is governed by English law.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

-2-



--------------------------------------------------------------------------------

SIGNATURES

 

The Company WYNN RESORTS (MACAU) S.A. By:   /s/ MATTHEW MADDOX Address:  
335-341 Alameda Dr. Carlos d’Assumpção   9th Floor   Hotline Center   Macau
Telephone:   (853) 2888 9966 Fax:   (853) 2832 9966 Attention:   Chief Financial
Officer Copy to:   Wynn Resorts, Limited Address:   3131 Las Vegas Boulevard
South   Las Vegas, Nevada 89109   USA Tel:   (1) 702 770 2112 Fax:   (1) 702 770
1518 Attention:   General Counsel



--------------------------------------------------------------------------------

The Revolving Credit Facility Agent SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH By:   /s/
SUNNY LUI SUN PENG Address:  

Level 38, Three Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166 5665 / (852) 2166 5667 Fax:   (852) 2804 6215 Attention:  
Michael Poon / Kenneth Choi Copy to:   Société Générale Asia Limited Address:  

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166 5414/(852) 2166 5316 Fax:   (852) 2868 1874 Attention:  

Kenny Chan/Karen Cheung

Commercial Back Office - Loans



--------------------------------------------------------------------------------

The Revolving Credit Facility Lender SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH By:   /s/
PATRICIA WRIGHT Address:  

1221 Avenue of the Americas, 10th Floor

New York

NY 10020

Tel:   (1) 212 278 5448 Fax:   (1) 212 278 7614 Attention:   Jerry Parisi



--------------------------------------------------------------------------------

SCHEDULE

AMENDED REVOLVING CREDIT FACILITY AGREEMENT

DATED 14 SEPTEMBER 2004

WYNN RESORTS (MACAU) S.A.

as Company

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

as Revolving Credit Facility Agent

and

THE REVOLVING CREDIT FACILITY LENDERS

referred to herein

 

--------------------------------------------------------------------------------

REVOLVING CREDIT FACILITY AGREEMENT

(As amended by the Revolving Credit Facility Agreement

Amendment Agreement dated 14 September 2005 and the Revolving Credit

Facility Second Amendment Agreement dated June 27, 2007)

 

--------------------------------------------------------------------------------

 

- 24 -



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page

1.

   Definitions And Interpretation    26

2.

   Common Terms Agreement    33

3.

   The Revolving Credit Facility    33

4.

   Purpose    33

5.

   Conditions Of Utilisation    34

6.

   Availability Of The Revolving Credit Facilities    35

7.

   Repayment    35

8.

   Cancellation    36

9.

   Interest    36

10.

   Interest Periods    36

11.

   Notification    36

12.

   Commitment Fee    37

13.

   Changes To The Parties    37

14.

   Payments    38

15.

   Decision Making Amongst Revolving Credit Facility Lenders    39

16.

   Counterparts    40

17.

   Governing Law    40

18.

   Jurisdiction    40

Schedule 1 the Revolving Credit Facility Lenders

   41

Schedule 2 Form Of Advance Request For A Revolving Credit Facility Advance

   42

 

- 25 -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 14 September 2004

BETWEEN:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH (the “Revolving Credit Facility Agent”);
and

 

(3) THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Revolving Credit
Facility Lenders) as lenders (the “Original Revolving Credit Facility Lenders”).

WHEREAS:

The Revolving Credit Facility Lenders have agreed to make certain loan
facilities available to the Company in connection with the further expansion of
the Projects upon the terms and subject to the conditions set out in this
Agreement and the Common Terms Agreement.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement, unless otherwise defined herein, all terms defined in the
Common Terms Agreement shall have the same meaning herein and in addition:

“Advance Request” means a request for a Revolving Credit Facility Advance in
substantially the form set out in Schedule 2 (Form of Advance Request for a
Revolving Credit Facility Advance).

“Available Commitment” means, in relation to a Revolving Credit Facility Lender
at any time and save as otherwise provided herein, the aggregate US dollar
equivalent amount of Available Tranche A Commitment, Available Tranche B
Commitment, Available Tranche C Commitment and Available Tranche D Commitment of
such Revolving Credit Facility Lender.

“Available Facility” means, at any time, the aggregate US dollar equivalent
amount of the Available Tranche A Facility, the Available Tranche B Facility,
the Available Tranche C Facility and the Available Tranche D Facility.

“Available Tranche A Commitment” means, in relation to a Revolving Credit
Facility Lender at any time, the amount set out opposite its name under the
column entitled “Tranche A Commitment” in Schedule 1 (The Revolving Credit
Facility Lenders) less:

 

  (a) the aggregate amount of its participation in any outstanding Tranche A
Advances (other than, in relation to any proposed Tranche A Advance, such
Revolving Credit Facility Lender’s participation in any Tranche A Advances that
are due to be repaid or prepaid on or before the proposed Advance Date); and

 

- 26 -



--------------------------------------------------------------------------------

  (b) in relation to any proposed Tranche A Advance, the aggregate amount of its
participation in any Tranche A Advances that are due to be made on or before the
proposed Advance Date.

“Available Tranche B Commitment” means, in relation to a Revolving Credit
Facility Lender at any time, the amount set out opposite its name under the
column entitled “Tranche B Commitment” in Schedule 1 (The Revolving Credit
Facility Lenders) less:

 

  (a) the aggregate amount of its participation in any outstanding Tranche B
Advances (other than, in relation to any proposed Tranche B Advance, such
Revolving Credit Facility Lender’s participation in any Tranche B Advances that
are due to be repaid or prepaid on or before the proposed Advance Date); and

 

  (b) in relation to any proposed Tranche B Advance, the aggregate amount of its
participation in any Tranche B Advances that are due to be made on or before the
proposed Advance Date.

“Available Tranche C Commitment” means, in relation to a Revolving Credit
Facility Lender at any time, the amount set out opposite its name under the
column entitled “Tranche C Commitment” in Schedule 1 (The Revolving Credit
Facility Lenders) less:

 

  (a) the aggregate amount of its participation in any outstanding Tranche C
Advances (other than, in relation to any proposed Tranche C Advance, such
Revolving Credit Facility Lender’s participation in any Tranche C Advances that
are due to be repaid or prepaid on or before the proposed Advance Date); and

 

  (b) in relation to any proposed Tranche C Advance, the aggregate amount of its
participation in any Tranche C Advances that are due to be made on or before the
proposed Advance Date.

“Available Tranche D Commitment” means, in relation to a Revolving Credit
Facility Lender at any time, the amount set out opposite its name under the
column entitled “Tranche D Commitment” in Schedule 1 (The Revolving Credit
Facility Lenders) less:

 

  (a) the aggregate amount of its participation in any outstanding Tranche D
Advances (other than, in relation to any proposed Tranche D Advance, such
Revolving Credit Facility Lender’s participation in any Tranche D Advances that
are due to be repaid or prepaid on or before the proposed Advance Date); and

 

  (b) in relation to any proposed Tranche D Advance, the aggregate amount of its
participation in any Tranche D Advances that are due to be made on or before the
proposed Advance Date.

“Available Tranche A Facility” means, at any time, the aggregate amount of the
Available Tranche A Commitments of all the Revolving Credit Facility Lenders at
such time.

“Available Tranche B Facility” means, at any time, the aggregate amount of the
Available Tranche B Commitments of all the Revolving Credit Facility Lenders at
such time.

 

- 27 -



--------------------------------------------------------------------------------

“Available Tranche C Facility” means, at any time, the aggregate amount of the
Available Tranche C Commitments of all the Revolving Credit Facility Lenders at
such time.

“Available Tranche D Facility” means, at any time, the aggregate amount of the
Available Tranche D Commitments of all the Revolving Credit Facility Lenders at
such time.

“Common Terms Agreement” means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Hotel Facility Lenders, Project Facility Lenders and
Revolving Credit Facility Lenders, the Hotel Facility Agent, the Project
Facility Agent, the Revolving Credit Facility Agent, the Intercreditor Agent and
the Security Agent, as amended and restated by the Common Terms Agreement
Amendment Agreement and the Common Terms Agreement Second Amendment Agreement.

“HIBOR” means, in relation to any Tranche B Advance or Tranche D Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for HK dollars or the Interest Period of
that Revolving Credit Facility Advance) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Revolving Credit
Facility Agent at its request quoted by the Reference Banks to leading banks in
the Hong Kong interbank market,

at or about 11.00 am (Hong Kong time) on the Quotation Day for the offering of
deposits in HK dollars for a period comparable to the Interest Period for that
Revolving Credit Facility Advance.

“Hotel Revolving Credit Facility” means the Tranche C Facility or the Tranche D
Facility and “Hotel Revolving Credit Facilities” means each of them.

“Interest Period” means, in relation to a Revolving Credit Facility Advance,
each period determined in accordance with Clause 10 (Interest Periods).

“LIBOR” means, in relation to any Tranche A Advance or Tranche C Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for US dollars or for the Interest Period
for that Revolving Credit Facility Advance) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Revolving Credit
Facility Agent at its request quoted by the Reference Banks to leading banks in
the London interbank market,

at or about 11:00 a.m. (London time) on the Quotation Day for the offering of
deposits in US dollars and for a period comparable to the Interest Period for
that Revolving Credit Facility Advance.

“Majority Revolving Credit Facility Lenders” means a Revolving Credit Facility
Lender or Revolving Credit Facility Lenders whose US dollar equivalent
participations in the

 

- 28 -



--------------------------------------------------------------------------------

Revolving Credit Facility Advances then outstanding and undrawn Available
Commitments amount in aggregate to more than 50% of the US dollar equivalent of
the sum of all Revolving Credit Facility Advances then outstanding and undrawn
Available Commitments.

“Margin” means in relation to any Revolving Credit Facility Advance hereunder,
1.75% per annum but, if the Quarterly Date falling on the last day of the first
full Fiscal Quarter of the Company following the Diamond Opening Date has
occurred, the Leverage Ratio as at the most recent Quarterly Date is within the
range set out below and the Intercreditor Agent has received, in accordance with
paragraphs 1 and 2 of Part A of Schedule 5 (Covenants) of the Common Terms
Agreement, the Company’s financial statements for the period ending on such
Quarterly Date together with the Compliance Certificate required thereunder
then, provided (in the case of any decrease in the Margin) no Default has
occurred and is continuing, the Margin will be the percentage per annum
specified for that range:

 

    

Leverage Ratio

   Margin        

Less than 3.0

   1.25 %    

Greater than or equal to 3.0 but less than 4.0

   1.50 %    

Greater than or equal to 4.0 but less than 4.5

   1.75 %    

4.5 or above

   2.00 %  

Any increase or decrease in the Margin shall take effect from the Business Day
following the satisfaction of the conditions specified above (or, where such
Business Day falls less than five Business Days before the end of the then
current Interest Period, from the commencement of the next Interest Period).

“Project Revolving Credit Facility” means the Tranche A Facility or the
Tranche B Facility and “Project Revolving Credit Facilities” means each of them.

“Reference Banks” means, in relation to:

 

  (a) LIBOR, the principal London offices of Deutsche Bank AG, Société Générale
and Citibank, N.A.; and

 

  (b) HIBOR, the principal Hong Kong offices of Deutsche Bank AG, Société
Générale and Citibank, N.A.,

or such other bank or banks designated from time to time by the Revolving Credit
Facility Agent provided that the consent of the Company shall be required if
such designation is made prior to an occurrence of an Event of Default which is
continuing.

“Revolving Credit Facility” means the Tranche A Facility, the Tranche B
Facility, the Tranche C Facility or the Tranche D Facility.

“Revolving Credit Facility Advance” means, as the context may require, a Tranche
A Advance, a Tranche B Advance, a Tranche C Advance or a Tranche D Advance and

 

- 29 -



--------------------------------------------------------------------------------

“Revolving Credit Facility Advances” shall mean each Tranche A Advance, Tranche
B Advance, Tranche C Advance and Tranche D Advance or any of them.

“Revolving Credit Facility Lender” means a Tranche A Facility Lender, a
Tranche B Facility Lender, a Tranche C Facility Lender or a Tranche D Facility
Lender.

“Revolving Credit Facility Finance Documents” means:

 

  (a) this Agreement;

 

  (b) the Common Terms Agreement;

 

  (c) any other Senior Finance Document to which a Revolving Credit Facility
Lender is a party in its capacity as a Revolving Credit Facility Lender; and

 

  (d) any other document designated as such by the Revolving Credit Facility
Agent and the Company.

“Revolving Credit Finance Parties” means the Revolving Credit Facility Agent and
the Revolving Credit Facility Lenders.

“Rollover Advance”, in relation to a Revolving Credit Facility, means one or
more Revolving Credit Facility Advances under that Revolving Credit Facility:

 

  (a) made or to be made on the same day that a maturing Revolving Credit
Facility Advance under that Revolving Credit Facility is due to be repaid;

 

  (b) the aggregate amount of which is equal to or less than the maturing
Revolving Credit Facility Advance under that Revolving Credit Facility; and

 

  (c) made or to be made to the Company for the purpose of refinancing a
maturing Revolving Credit Facility Advance under that Revolving Credit Facility.

“Screen Rate” means, in relation to:

 

  (a) LIBOR, the British Bankers’ Association Interest Settlement Rate for US
dollars for the relevant period, displayed on the appropriate page (being
currently “LIBOR01”) of the Reuters Monitor Money Rates Service screen; and

 

  (b) HIBOR, the rate designated as “FIXING@11:00” (or any other designation
which may from time to time replace that designation or, if no such designation
appears, the arithmetic average (rounded upwards, to four decimal places) of the
displayed rates for the relevant period) appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen HIBOR1=R Page.

If the agreed page is replaced or service ceases to be available, the Revolving
Credit Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Revolving Credit
Facility Lenders.

“Termination Date” means the fifth anniversary of the Second Amendment Signing
Date.

 

- 30 -



--------------------------------------------------------------------------------

“Tranche A Advance” means an advance made or to be made by the Tranche A
Facility Lenders under the Tranche A Facility or the principal amount
outstanding for the time being of that advance including a Rollover Advance.

“Tranche A Facility” means the US dollar revolving credit facility granted to
the Company under Clause 3.1.1 (Grant of the Project Revolving Credit
Facilities).

“Tranche A Facility Lender” means any commercial bank, financial institution or
other entity which:

 

  (a) is named in Schedule 1 (The Revolving Credit Facility Lenders) as a
Tranche A Facility Lender; or

 

  (b) has become party hereto as a Tranche A Facility Lender in accordance with
Clause 13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.

“Tranche B Advance” means an advance made or to be made by the Tranche B
Facility Lenders under the Tranche B Facility or the principal amount
outstanding for the time being of that advance including a Rollover Advance.

“Tranche B Facility” means the HK dollar revolving credit facility granted to
the Company under Clause 3.1.2 (Grant of the Project Revolving Credit
Facilities).

“Tranche B Facility Lender” means any commercial bank, financial institution or
other entity which:

 

  (a) is named in Schedule 1 (The Revolving Credit Facility Lenders) as a
Tranche B Facility Lender; or

 

  (b) has become party hereto as a Tranche B Facility Lender in accordance with
Clause 13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.

“Tranche C Advance” means an advance made or to be made by the Tranche C
Facility Lenders under the Tranche C Facility or the principal amount
outstanding for the time being of that advance including a Rollover Advance.

“Tranche C Facility” means the US dollar revolving credit facility granted to
the Company under Clause 3.2.1 (Grant of the Hotel Revolving Credit Facilities).

“Tranche C Facility Lender” means any commercial bank, financial institution or
other entity which:

 

  (a) is named in Schedule 1 (The Revolving Credit Facility Lenders) as a
Tranche C Facility Lender; or

 

  (b) has become party hereto as a Tranche C Facility Lender in accordance with
Clause 13 (Changes to the Parties),

 

- 31 -



--------------------------------------------------------------------------------

and which has not ceased to be a party hereto in accordance with the terms
hereof.

“Tranche D Advance” means an advance made or to be made by the Tranche D
Facility Lenders under the Tranche D Facility or the principal amount
outstanding for the time being of that advance including a Rollover Advance.

“Tranche D Facility” means the HK dollar revolving credit facility granted to
the Company under Clause 3.2.2 (Grant of the Hotel Revolving Credit Facilities).

“Tranche D Facility Lender” means any commercial bank, financial institution or
other entity which:

 

  (a) is named in Schedule 1 (The Revolving Credit Facility Lenders) as a
Tranche D Facility Lender; or

 

  (b) has become party hereto as a Tranche D Facility Lender in accordance with
Clause 13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.

 

1.2 Interpretation

In this Agreement:

 

  1.2.1 the principles of construction contained in Clause 1.2 (Principles of
Construction) of the Common Terms Agreement and the rules of interpretation
contained in Clause 1.3 (Rules of Interpretation) of the Common Terms Agreement
shall apply to the construction and interpretation of this Agreement;

 

  1.2.2 any reference to the “Revolving Credit Facility Agent” or any “Revolving
Credit Facility Lender” shall be construed so as to include its or their (and
any subsequent) successors and any permitted transferees in accordance with
their respective interests; and

 

  1.2.3 references in this Agreement to any Clause or Schedule shall be to a
clause or schedule contained in this Agreement.

 

1.3 Third Party Rights

 

  1.3.1 The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-recourse liability) but only for the benefit of the Operatives and subject
always to the terms of Clause 17 (Governing Law) and Clause 18 (Jurisdiction).

 

  1.3.2 Except as provided in sub-clause 1.3.1 above, a Person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.

 

  1.3.3 Save as provided by the Common Terms Agreement, the consent of any
Person who is not a party to this Agreement is not required to rescind or vary
this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

1.4 Non-recourse Liability

Notwithstanding any provision in the Senior Finance Documents to the contrary,
no Operative shall be personally liable for payments due hereunder or under any
of the Senior Finance Documents or for the performance of any obligation
hereunder or thereunder, save, in relation to any Operative, pursuant to any
Senior Finance Document to which such Operative is party. The sole recourse of
the Revolving Credit Facility Lenders for satisfaction of any of the obligations
of any of the Obligors hereunder and under the other Senior Finance Documents
shall be against the Obligors and not against any assets or property of any
Operative, save to the extent such Operative is party to a Senior Finance
Document and is expressed to be liable for such obligation thereunder. In the
case of Mr. Wong Chi Seng, his liability shall be limited to his shares in the
Company.

 

2. COMMON TERMS AGREEMENT

This Agreement and the rights and obligations of the parties hereto shall be
subject to the terms and conditions of the Common Terms Agreement which shall be
deemed to be incorporated into this Agreement. In the case of any conflict
between the terms of this Agreement and the terms of the Common Terms Agreement,
the terms of this Agreement shall prevail.

 

3. THE REVOLVING CREDIT FACILITIES

 

3.1 Grant of the Project Revolving Credit Facilities

 

  3.1.1 Tranche A Facility

The Tranche A Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a US dollar revolving credit facility in an aggregate
amount of USD258,000,000.

 

  3.1.2 Tranche B Facility

The Tranche B Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a HK dollar revolving credit facility in an aggregate
amount of HKD4,516,200,000.

 

3.2 Grant of the Hotel Revolving Credit Facilities

 

  3.2.1 Tranche C Facility

The Tranche C Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a US dollar revolving credit facility in an aggregate
amount of USD13,000,000.

 

  3.2.2 Tranche D Facility

The Tranche D Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a HK dollar revolving credit facility in an aggregate
amount of HKD1,170,000,000.

 

4. PURPOSE

The Company shall apply all amounts borrowed by it under:

 

- 33 -



--------------------------------------------------------------------------------

  (a) the Project Revolving Credit Facilities to pay or refinance payment of
Project Costs incurred or to be incurred in connection with the Projects or for
the general corporate purposes of the Group (including investment in Excluded
Subsidiaries, Excluded Projects or Resort Management Agreements); and

 

  (b) the Hotel Revolving Credit Facilities to pay or refinance payment of Hotel
Project Costs incurred or to be incurred in connection with the Hotel Project or
otherwise for purposes unconnected with the operation of casino games of chance
or other forms of gaming.

 

5. CONDITIONS OF UTILISATION

 

5.1 Conditions precedent

The provisions of Clause 2.1 (Conditions Precedent to the CP Satisfaction Date)
of the Common Terms Agreement are incorporated by reference herein as if the
same were set out in full herein.

 

5.2 Further conditions precedent

The obligation of each Revolving Credit Facility Lender to participate in each
Revolving Credit Facility Advance under this Agreement is subject to the Company
having satisfied the following conditions:

 

  (a) in the case of a Rollover Advance, no Event of Default shall have occurred
and is continuing and, in the case of any other Revolving Credit Facility
Advance, no Default shall have occurred and is continuing;

 

  (b) the representations and warranties contained in Schedule 4
(Representations and Warranties) of the Common Terms Agreement which are
repeated by the Company pursuant to Clause 17.2 (Timing) of the Common Terms
Agreement are true and correct in all material respects with reference to the
facts and circumstances existing on the Advance Date;

 

  (c) receipt by the Intercreditor Agent of each of the reports, financial
statements and other information due pursuant to paragraphs 1 and 2 of Part A of
Schedule 5 (Covenants) of the Common Terms Agreement on or before the proposed
Advance Date; and

 

  (d) the Company shall have paid or arranged for payment out of the requested
Revolving Credit Facility Advance of all fees, expenses and other charges then
due and payable by it under the Revolving Credit Facility Finance Documents.

 

5.3 Maximum number of Loans

The Company may not deliver an Advance Request for a Revolving Credit Facility
Advance if, as a result of the proposed Revolving Credit Facility Advance, more
than ten Revolving Credit Facility Advances would be outstanding.

 

- 34 -



--------------------------------------------------------------------------------

6. AVAILABILITY OF THE REVOLVING CREDIT FACILITIES

 

6.1 Drawdown of Advances

The provisions of Clause 3 (Drawdown of Advances) and Clause 4.3 (Revolving
Credit Facility Availability Period) of the Common Terms Agreement are
incorporated by reference herein as if the same were set out in full herein.

 

6.2 Each Revolving Credit Facility Lender’s participation

 

  6.2.1 If the conditions set out in this Agreement and the Common Terms
Agreement have been met, each Tranche A Facility Lender will participate through
its Facility Office in each Tranche A Advance made pursuant to Clause 6.1
(Drawdown of Advances) in the proportion borne by its Available Tranche A
Commitment to the Available Tranche A Facility immediately prior to the making
of that Tranche A Advance.

 

  6.2.2 If the conditions set out in this Agreement and the Common Terms
Agreement have been met, each Tranche B Facility Lender will participate through
its Facility Office in each Tranche B Advance made pursuant to Clause 6.1
(Drawdown of Advances) in the proportion borne by its Available Tranche B
Commitment to the Available Tranche B Facility immediately prior to the making
of that Tranche B Advance.

 

  6.2.3 If the conditions set out in this Agreement and the Common Terms
Agreement have been met, each Tranche C Facility Lender will participate through
its Facility Office in each Tranche C Advance made pursuant to Clause 6.1
(Drawdown of Advances) in the proportion borne by its Available Tranche C
Commitment to the Available Tranche C Facility immediately prior to the making
of that Tranche C Advance.

 

  6.2.4 If the conditions set out in this Agreement and the Common Terms
Agreement have been met, each Tranche D Facility Lender will participate through
its Facility Office in each Tranche D Advance made pursuant to Clause 6.1
(Drawdown of Advances) in the proportion borne by its Available Tranche D
Commitment to the Available Tranche D Facility immediately prior to the making
of that Tranche D Advance.

 

7. REPAYMENT

 

  (a) The Company shall repay each Revolving Credit Facility Advance on the last
day of its Interest Period.

 

  (b) Subject to the other terms of this Agreement and the Common Terms
Agreement, any amounts repaid (including with a Rollover Advance) under Clause
7(a) above may be re-borrowed.

 

  (c) Any amount of any Revolving Credit Facility Advance still outstanding on
the Termination Date shall be repaid on the Termination Date.

 

- 35 -



--------------------------------------------------------------------------------

8. CANCELLATION

Any cancellation of Available Commitments shall be made in accordance with this
Agreement and the Common Terms Agreement (including Clause 8 (Repayment,
Prepayment and Cancellation) and Clause 14 (Illegality) of the Common Terms
Agreement).

 

9. INTEREST

 

9.1 Calculation of interest

The rate of interest on each Revolving Credit Facility Advance for each Interest
Period is the percentage rate per annum which is the aggregate of:

 

  (a) the applicable Margin; and

 

  (b) LIBOR (in the case of a Tranche A Advance or a Tranche C Advance) or HIBOR
(in the case of a Tranche B Advance or a Tranche D Advance).

 

9.2 Payment of interest

The Company shall pay accrued interest on each Revolving Credit Facility Advance
on the last day of each Interest Period.

 

9.3 Default Interest

Default interest shall be calculated and paid in accordance with Clause 9.4
(Default Interest) of the Common Terms Agreement.

 

9.4 Notification of rates of interest

The Revolving Credit Facility Agent shall promptly notify the Company and the
Revolving Credit Facility Lenders of each determination of LIBOR and HIBOR under
this Agreement.

 

9.5 Changes to interest rates

The Revolving Credit Facility Agent shall promptly notify the Company and the
Intercreditor Agent of any change to any interest rate occasioned by the
operation of Clause 10 (Changes to the calculation of interest) of the Common
Terms Agreement.

 

10. INTEREST PERIODS

The duration of each Interest Period shall be determined in accordance with
Clause 9.3 (Interest Periods) of the Common Terms Agreement.

 

11. NOTIFICATION

Promptly, and in any event, not less than 4 Business Days before the proposed
Advance Date for each Revolving Credit Facility Advance, the Revolving Credit
Facility Agent shall notify each of the relevant Revolving Credit Facility
Lenders of the proposed amount of the relevant Revolving Credit Facility Advance
and the aggregate principal amount of the relevant Revolving Credit Facility
Advance allocated to such Revolving Credit Facility Lender pursuant to Clause
6.2 (Each Revolving Credit Facility Lender’s participation) and each Revolving
Credit Facility Lender shall, on such Advance Date, subject to the terms and
conditions of this Agreement, make available to the Revolving Credit Facility
Agent for the account of the Company its said portion of such Revolving Credit
Facility Advance.

 

- 36 -



--------------------------------------------------------------------------------

12. COMMITMENT FEE

 

12.1 The Company shall pay to each Revolving Credit Facility Lender a fee
computed:

 

  (a) up to and including the Quarterly Date falling on the last day of the
first full Fiscal Quarter of the Company following the Diamond Opening Date, at
the rate of 0.50% per annum; and

 

  (b) thereafter, if the Leverage Ratio as at the most recent Quarterly Date is
within the range set out below and the Intercreditor Agent has received, in
accordance with paragraphs 1 and 2 of Part A of Schedule 5 (Covenants) of the
Common Terms Agreement, the Company’s financial statements for the period ending
on such Quarterly Date together with the Compliance Certificate required
thereunder then, provided (in the case of any decrease in the rate set out
below) no Default has occurred and is continuing, at the percentage rate per
annum specified for that range:

 

    

Leverage Ratio

  

Rate (% per annum)

      

4.0 or above

   0.50       

Less than 4.0

   0.375   

in each case, on that Revolving Credit Facility Lender’s daily Available
Commitment from the Effective Date to the end of the Revolving Credit Facility
Availability Period.

 

12.2 The accrued commitment fee is payable (in US dollars in respect of accrued
commitment fee payable on a Revolving Credit Facility Lender’s Available Tranche
A Commitment or Available Tranche C Commitment and in HK dollars in respect of
accrued commitment fee payable on a Revolving Credit Facility Lender’s Available
Tranche B Commitment or Available Tranche D Commitment) on the last day of each
successive period of three months which ends during the Revolving Credit
Facility Availability Period, on the last day of the Revolving Credit Facility
Availability Period and, if cancelled in full or part, on the cancelled amount
of the relevant Revolving Credit Facility Lender’s Available Commitment,
immediately prior to the time the cancellation is effective.

 

13. CHANGES TO THE PARTIES

 

13.1 Transfers by the Revolving Credit Facility Agent

The Revolving Credit Facility Agent may resign in accordance with the Common
Terms Agreement and may assign and transfer all of its rights and obligations
under the Revolving Credit Facility Finance Documents to a replacement Revolving
Credit Facility Agent appointed in accordance with the terms of the Common Terms
Agreement.

 

13.2 Transfers by the Company

The Company may not assign, transfer, novate or dispose of any of its rights or
obligations under the Revolving Credit Facility Finance Documents.

 

13.3 Transfers by the Revolving Credit Facility Lenders

A Revolving Credit Facility Lender may assign, transfer or novate any of its
rights and/or obligations under the Revolving Credit Facility Finance Documents
in accordance with

 

- 37 -



--------------------------------------------------------------------------------

Clause 21.4 (Assignment and Transfer by Lenders), Clause 21.5 (Assignments by
Lenders) and Clause 21.6 (Transfers by Lenders) of the Common Terms Agreement.

 

13.4 Assignment and Transfer Fees

On the date upon which an assignment takes effect pursuant to Clause 21.5
(Assignments by Lenders) of the Common Terms Agreement or a transfer takes
effect pursuant to Clause 21.6 (Transfers by Lenders) of the Common Terms
Agreement, the relevant assignee or Transferee shall pay to the Intercreditor
Agent for its own account a fee in accordance with Clause 21.7 of the Common
Terms Agreement.

 

14. PAYMENTS

 

14.1 Payments

 

  14.1.1 All payments under this Agreement shall be made in accordance with
Clause 26 (Payment Mechanics) of the Common Terms Agreement.

 

  14.1.2 Subject to Clause 26 (Payment Mechanics) of the Common Terms Agreement,
on each date on which this Agreement requires an amount to be paid by the
Company or a Revolving Facility Lender, the Company or, as the case may be, such
Revolving Credit Facility Lender, shall make the same available to the Revolving
Credit Facility Agent for value on such due date and at such time and in such
funds and to such account with such bank as the Revolving Credit Facility Agent
shall specify from time to time.

 

14.2 Partial Payments

 

  14.2.1 If the Revolving Credit Facility Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by the Company to
the Revolving Credit Facility Lenders under the Revolving Credit Facility
Finance Documents, the Revolving Credit Facility Agent shall apply that payment
towards the obligations of the Company under the Revolving Credit Facility
Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of all amounts paid by the Revolving
Credit Facility Lenders under Clause 23.15 (Indemnity to Intercreditor Agent) of
the Common Terms Agreement but which have not been reimbursed by the Company;

 

  (b) secondly, in or towards payment pro rata of all amounts paid by the
Revolving Credit Facility Lenders under Clause 15.3 (Indemnity to Revolving
Credit Facility Agent) but which have not been reimbursed by the Company;

 

  (c) thirdly, in or towards payment pro rata of all costs and expenses incurred
by the Revolving Credit Facility Lenders which the Company is obliged to
reimburse;

 

  (d) fourthly, in or towards payment pro rata of all accrued and unpaid
interest (including default interest), fees and commissions due to the Revolving
Credit Facility Lenders under the Revolving Credit Facility Finance Documents;

 

- 38 -



--------------------------------------------------------------------------------

  (e) fifthly, in or towards payment pro rata of any principal due to the
Revolving Credit Facility Lenders under the Revolving Credit Facility Finance
Documents but unpaid; and

 

  (f) sixthly, in or towards payment pro rata of any other sum due to the
Revolving Credit Facility Lenders under the Revolving Credit Facility Finance
Documents but unpaid.

 

  14.2.2 The Revolving Credit Facility Agent shall, if so directed by the
Majority Revolving Credit Facility Lenders, vary the order set out in sub-clause
14.2.1 above.

 

  14.2.3 Sub-clause 14.2.1 above will override any appropriation made by the
Company.

 

15. DECISION MAKING AMONGST REVOLVING CREDIT FACILITY LENDERS

 

15.1 Decisions

Save as otherwise set out herein and subject to the Common Terms Agreement, the
required Senior Secured Creditors for the purposes of any decision within the
scope of Clause 34.2 (Amendment and waiver of Facility Agreements) of the Common
Terms Agreement relating to this Agreement shall be the Revolving Credit
Facility Agent acting on the instructions of the Majority Revolving Credit
Facility Lenders.

 

15.2 Failure to Give Instructions

If the Revolving Credit Facility Agent gives notice to the Revolving Credit
Facility Lenders requesting their specific instructions on any matter referred
to in Clause 15.1 (Decisions) and it specifies in such notice that the Revolving
Credit Facility Lenders are to give such instructions by a certain date and time
specified in such notice, any Revolving Credit Facility Lender which fails to
respond by the date and time so specified shall have its portion of the
Revolving Credit Facility Advances and its Available Commitment disregarded for
all purposes of determining whether instructions have been given to the
Revolving Credit Facility Agent by the Majority Revolving Credit Facility
Lenders (and, for the purposes of determining the Available Facility or the
amount of all Revolving Credit Facility Advances outstanding, the Available
Commitments and portion of Revolving Credit Facility Advances of such Revolving
Credit Facility Lender shall be deducted).

 

15.3 Indemnity to Revolving Credit Facility Agent

 

  15.3.1

Each Revolving Credit Facility Lender shall, rateably in accordance with the
proportion that the US dollar equivalent of the sum of its Available Commitments
and its participations in any outstanding Revolving Credit Facility Advances
bear to the US dollar equivalent of the aggregate of the Available Commitments
and such participations of all the Revolving Credit Facility Lenders (or, if all
such amounts have been reduced to zero, such proportion determined immediately
prior to such reduction) for the time being, indemnify the Revolving Credit
Facility Agent, within fifteen days of demand, against any cost, loss or
liability incurred by the Revolving Credit Facility Agent (other than by reason
of the negligence or wilful misconduct of the Revolving Credit Facility Agent)
in acting as Revolving Credit Facility Agent under any of the Senior Finance
Documents (unless the

 

- 39 -



--------------------------------------------------------------------------------

 

Revolving Credit Facility Agent has been reimbursed by the Company pursuant to a
Senior Finance Document).

 

  15.3.2 Provided that the Company is required to reimburse or indemnify the
Revolving Credit Facility Agent for such cost, loss or liability in accordance
with the terms of the Senior Finance Documents, the Company shall, within
fifteen days of demand in writing by any Revolving Credit Facility Lender,
indemnify such Revolving Credit Facility Lender in relation to any payment
actually made by such Revolving Credit Facility Lender pursuant to Clause 15.3.1
above.

 

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

17. GOVERNING LAW

This Agreement shall be governed by English law.

 

18. JURISDICTION

 

18.1 Jurisdiction of English courts

 

  18.1.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

  18.1.2 The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly they will not argue to
the contrary.

 

  18.1.3 This Clause 18.1 (Jurisdiction of English Courts) is for the benefit of
the Revolving Credit Facility Lenders only. As a result, no Revolving Credit
Facility Lender shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law and the
Revolving Credit Facility Finance Documents, the Revolving Credit Facility
Lenders may take concurrent proceedings in any number of jurisdictions.

 

18.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 

  (a) irrevocably appoints Law Debenture Corporate Services Limited as its agent
for service of process in relation to any proceedings before the English courts
in connection with this Agreement; and

 

  (b) agrees that failure by a process agent to notify the Company of the
process will not invalidate the proceedings concerned.

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE REVOLVING CREDIT FACILITY LENDERS

 

Revolving Credit Facility Lender

   Tranche A
Commitment
(USD)    Tranche B
Commitment
(HKD)    Tranche C
Commitment
(USD)    Tranche D
Commitment
(HKD)

Société Générale, New York Branch

   258,000,000    4,516,200,000    13,000,000    1,170,000,000

Total

   258,000,000    4,516,200,000    13,000,000    1,170,000,000

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF ADVANCE REQUEST FOR A REVOLVING CREDIT FACILITY ADVANCE

 

To:

   [                    ]    as Intercreditor Agent    [                    ]   
as Revolving Credit Facility Agent

Date:

   [                    ]   

Dear Sirs,

Wynn Resorts (Macau) S.A. - Revolving Credit Facility Agreement dated
14 September 2004 (the “Agreement”)

Advance Request No. [    ]

 

1. We refer to the Agreement and the common terms agreement (the “Common Terms
Agreement”) dated 14 September 2004 and made between, among others, Wynn Resorts
(Macau) S.A. (the “Company”), the financial institutions defined therein as
Hotel Facility Lenders, Project Facility Lenders and Revolving Credit Facility
Lenders, the Hotel Facility Agent, the Project Facility Agent, the Intercreditor
Agent and the Security Agent. Terms defined in the Common Terms Agreement shall
have the same meaning herein and the principles of construction and rules of
interpretation set out therein shall also apply.

 

2. This is an Advance Request given pursuant to Clause 3 (Drawdown of Advances)
of the Common Terms Agreement.

 

3. This Advance Request is irrevocable.

 

4. We hereby give you notice that, upon the terms and subject to the conditions
contained in the Common Terms Agreement and the Revolving Credit Facility
Agreement, we wish to borrow the following Revolving Credit Facility Advance
under the following Revolving Credit Facility on the following terms:

 

Proposed Advance Date:

   [                    ]

Revolving Credit Facility:

   [Tranche A/Tranche B/Tranche C/Tranche D] Facility

Amount:

   [USD][HKD][            ]

To be applied towards:

   [                    ]

Interest Period:

   [1, 2, 3 or 6] months

 

5. We confirm that:

 

  (a) each condition specified in Clause 5.2 (Further Conditions Precedent) of
the Agreement is satisfied on the date of this Advance Request;

 

- 42 -



--------------------------------------------------------------------------------

  (b) the above purpose and Revolving Credit Facility Advance complies with the
permitted use of the Revolving Credit Facilities under the Revolving Credit
Facility Agreement and Clause 5 (Purpose) of the Common Terms Agreement and that
no part of the above Revolving Credit Facility Advance shall be applied
otherwise than as mentioned in paragraph 4 above; [and]

 

  (c) since the CP Satisfaction Date, no Material Adverse Effect has occurred
and is continuing nor could reasonably be expected to occur[.][; and

 

 

(d)

the US dollar equivalent of the amount of the above Revolving Credit Facility
Advance, when aggregated with the aggregate US dollar equivalent amount of
Advances under the Hotel Facility and the US dollar equivalent amounts of all
other Revolving Credit Facility Advances under the Hotel Revolving Credit
Facilities which are outstanding or due to be made on or before the proposed
Advance Date referred to above (other than any due to be repaid or prepaid on or
before such Advance Date) is no greater than the US dollar equivalent amount of
the aggregate of all Hotel Project Costs or other amounts unconnected with the
operation of casino games of chance or other forms of gaming incurred and paid,
or which will be incurred and paid, by the Company.]1

 

6.

We attach signed but undated receipts for the Revolving Credit Facility Advance
requested above and hereby authorise the Revolving Facility Lenders to date such
receipts on the date such Revolving Credit Facility Advances are made.2

 

7. The proceeds of the above Revolving Credit Facility Advance should be
credited to [            ].

 

Yours faithfully,

 

 

 

Name:

 

3Responsible Officer

for and on behalf of

 

Wynn Resorts (Macau) S.A.

 

Attachments: Receipts for the Revolving Credit Facility Advance

--------------------------------------------------------------------------------

1

Include where the Revolving Credit Facility Advance requested is a Revolving
Credit Facility Advance under a Hotel Revolving Credit Facility.

2

Each receipt must be numbered in series, the number corresponding to the number
in the heading of the relevant Advance Request.

3

Each Advance Request must be signed by an officer of the Company whose specimen
signature has been delivered to the Intercreditor Agent pursuant to Clause 3.2.1
of the Common Terms Agreement.

 

- 43 -